                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

 CROWN EQUIPMENT CORPORATION,

         Plaintiff and Counter Defendant,
                                                         Case No. 18-cv-865-jdp
    v.

 WOODVILLE WAREHOUSING &
 DISTRIBUTING LLC,

         Defendant and Counter Claimant.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing all

claims and counter claims with prejudice for failure to prosecute.




         s/ R. Swanson, Deputy Clerk                             3/4/2020
         Peter Oppeneer, Clerk of Court                            Date
